Digitally signed by
                                                                           Reporter of Decisions
                          Illinois Official Reports                        Reason: I attest to the
                                                                           accuracy and integrity
                                                                           of this document
                                                                           Date: 2018.06.12
                                 Appellate Court                           14:12:56 -05'00'




   Rechenberg v. Illinois Workers’ Compensation Comm’n, 2018 IL App (2d) 170263WC



Appellate Court      DEBRA M. RECHENBERG, Appellee, v. THE ILLINOIS
Caption              WORKERS’ COMPENSATION COMMISSION et al. (Centegra
                     Memorial Medical Center, Appellant).



District & No.       Second District, Workers’ Compensation Commission Division
                     Docket No. 2-17-0263WC



Filed                March 8, 2018



Decision Under       Appeal from the Circuit Court of McHenry County, No. 16-MR-205;
Review               the Hon. Michael T. Caldwell, Judge, presiding.



Judgment             Circuit court’s judgment reversed; Commission’s decision confirmed.


Counsel on           Robert E. Maciorowski and Joseph R. Klein, of Maciorowski,
Appeal               Sackmann & Ulrich, LLP, of Chicago, for appellant.

                     David N. Rechenberg, of Franks & Rechenberg, P.C., of Lake in the
                     Hills, for appellee.



Panel                JUSTICE HARRIS delivered the judgment of the court, with opinion.
                     Presiding Justice Holdridge and Justices Hoffman, Hudson, and
                     Barberis concurred in the judgment and opinion.
                                              OPINION

¶1       On February 27, 2014, claimant, Debra M. Rechenberg, filed an application for adjustment
     of claim pursuant to the Workers’ Compensation Act (Act) (820 ILCS 305/1 to 30 (West
     2012)), seeking benefits from the employer, Centegra Memorial Medical Center. Following a
     hearing, the arbitrator determined claimant sustained an injury to her right shoulder that arose
     out of and in the course of her employment and awarded her (1) 343/7 weeks’ temporary total
     disability (TTD) benefits and (2) $57,865.25 in medical expenses. On review, the Illinois
     Workers’ Compensation Commission (Commission) reversed the arbitrator’s decision, finding
     claimant “failed to prove she sustained an accident arising out of and in the course of her
     employment *** or that her current condition of ill-being [was] casually related to her
     employment.” On judicial review, the circuit court of McHenry County reversed the
     Commission’s decision, finding it was against the manifest weight of the evidence. It ordered
     that the arbitrator’s decision be reinstated. The employer appeals, arguing the Commission’s
     determination that claimant failed to prove a compensable, work-related injury was not against
     the manifest weight of the evidence. We reverse the circuit court’s judgment and reinstate the
     Commission’s decision.

¶2                                        I. BACKGROUND
¶3       On January 27, 2015, the arbitration hearing was conducted. Claimant testified she was a
     registered nurse and had worked as a nurse for over 25 years. For approximately 10 of those
     years, she worked for the employer. In February 2006, claimant was hired by the employer on
     a part-time basis. She testified she was a floor nurse on a medical/surgical unit that dealt with
     “a lot of abdominal surgeries.” Claimant cared for individuals undergoing gastric bypass
     surgery, diabetic patients, and patients going through detox. She described her job as being
     very physical and requiring her to “do a lot of movement” of patients. As a part-time employee,
     claimant worked two to three days per week. She typically worked 8-hour shifts but was asked
     to work 12-hour shifts on occasion.
¶4       Claimant alleged she suffered a work-related injury to her right shoulder on January 18,
     2014. However, she also acknowledged that, in December 2013, approximately one month
     before her alleged work injury, she was involved in an accident at home that affected her right
     shoulder. Claimant described that accident as follows: “I was walking down the basement
     stairs and I misstepped one step and landed straight down on my butt. And my feet were on the
     floor of the ground and I bumped my right shoulder.” Claimant denied falling down the entire
     flight of stairs but acknowledged feeling pain in her buttocks and soreness in her shoulder as a
     result of the incident.
¶5       Claimant described feeling “a little twinge” in her right arm or shoulder at the time she fell,
     as well as pain on the side of her right arm and “generalized achiness” in her right shoulder.
     She did not immediately seek medical care for her symptoms, but she did schedule a doctor’s
     appointment at the encouragement of her son, a physical therapist. Claimant stated, in the
     meantime, she continued working for the employer as a floor nurse with no problems or work
     restrictions. On cross-examination, claimant testified her fall at home occurred on
     approximately December 18, 2013. Further, she agreed to working on three specific dates after
     her December 2013 fall at home and prior to her January 18, 2014, alleged work accident.
     Specifically, she testified she worked on December 22, 2013, from 6:55 a.m. to 4:30 p.m.; for

                                                  -2-
       eight hours on December 25, 2013; and for eight hours on December 28, 2013. Claimant’s
       testimony also indicated there were additional days when she was scheduled to work but there
       was a “low census” and she was “put on call.” During those times, claimant would get paid “to
       sit at home and wait for a call.”
¶6          At arbitration, the employer submitted a “wage statement” for claimant into evidence. The
       wage statement showed that from December 8, 2013, to December 21, 2013, claimant was paid
       by the employer for a total of 40.75 hours. From December 22, 2013, to January 4, 2014, she
       was paid for a total of 43.5 hours.
¶7          On January 18, 2014, claimant worked a 12-hour shift for the employer, which began at 7
       a.m. She estimated she was assigned five or six patients, whom she assisted by positioning and
       repositioning them in bed and helping them to the toilet. Claimant recalled caring for one
       patient in particular who was obese and weighed approximately 250 pounds. Several times
       during the day, she was required to reposition that patient in bed. Claimant stated “the morning
       was not a problem”; however, when adjusting the patient in bed in the afternoon, claimant felt
       “a deep stabbing, like pinpointing type of pain” in her right shoulder. She further described that
       incident as follows:
                “[The patient] wanted me to boost her or adjust her one more time, and it was just the
                one motion, and I just felt like—like an ‘oh my, shit,’ or like ‘oh, my gosh, what did I
                do to my—what did I do to my arm?’ It was like, ‘Oh boy, oh boy, oh boy.’ ”
       Claimant denied feeling that same type of pain earlier in the day or previously having any
       trouble readjusting any of her patients.
¶8          Claimant stated she finished her shift “in tears” and felt pain as she continued to lift her
       patients. She described the pain as constant and “always there” but stated it was not as sharp or
       intense as it had been and that it was different from “that first ‘Oh, my gosh,’ pain.” Claimant
       testified she reported her injury to both the charge nurse and her supervisor.
¶9          According to claimant, she also worked the next day, January 19, 2014, and continued to
       have constant soreness in her arm. She stated she tried to “call in sick” but did end up working.
       Claimant asserted she was in “constant pain” while working and her arm “throbbed with any
       activity.” She also testified that she filled out an injury report form on January 19, 2014, at the
       request of her supervisor, Karen Orlando. She identified a copy of that form, which was
       submitted at arbitration. Claimant testified the top half of the form was in her own handwriting.
       On the form, she described an injury to her right shoulder/biceps muscle that occurred “mid
       afternoon” on Saturday, January 18, 2014. Further, she reported the injury occurred due to
       “repeativly [sic]/frequently repositioning pt in bed.” At arbitration, claimant agreed the injury
       report made no mention of experiencing an “oh wow” or “oh boy” moment. After working on
       January 19, 2014, claimant did not believe she could safely perform her job duties because she
       did not feel safe moving patients. She reiterated that she did not have any trouble or difficulty
       caring for patients prior to January 18, 2014.
¶ 10        Following her alleged work accident, claimant first sought medical treatment on January
       20, 2014, with the office of Dr. Rolando Izquierdo, an orthopedic surgeon. Claimant
       acknowledged her appointment with that office had been scheduled prior to her alleged work
       accident. Specifically, she acknowledged that on January 15, 2014, she called Dr. Izquierdo’s
       office to schedule an appointment because her shoulder was “sore on and off, like a muscle
       soreness, like when you work-out.”


                                                    -3-
¶ 11       At the appointment, claimant saw Alicia Heuser, Dr. Izquierdo’s physician’s assistant.
       Claimant’s medical records reflect she complained of right shoulder pain that had been present
       since December 2013 when she “fell down the stairs in her home.” Claimant reported the pain
       had been “significantly worse” since working as a registered nurse for the employer. She stated
       her pain was at the top of her shoulder and described her pain as dull and occasionally stabbing.
       Heuser noted that claimant reported that the pain occurred “at all times” and made it difficult
       for her to sleep at night. Her symptoms were reportedly “worse with brushing teeth and
       reaching behind.” Additionally, Heuser noted as follows:
                    “Work Injury:
                    Employer: Centegra Woodstock. [Claimant] noted the injury was witnessed by a
                tech repetitive all day long with the same patient. [Claimant] did seek medical care with
                Dr. Izquierdo. Date and time of injury: [January 18, 2014,] repetitive all day long. ***
                What were you doing when the accident occurred: repetitively moving a patient all day
                long with the assistance of a tech. How did the accident occur: repetitively boosting a
                patient in bed with the assistance of a tech.”
¶ 12       Following an examination and X-rays, Heuser assessed claimant as having a “[d]isorder of
       bursae and tendons in [her] shoulder region.” She also recommended a magnetic resonance
       imaging (MRI) scan of claimant’s right shoulder “due to the traumatic nature of the initial
       injury.” Finally, claimant was given work restrictions of no overhead lifting and no lifting
       more than two pounds with her right arm.
¶ 13       On January 23, 2014, claimant underwent the right shoulder MRI. The MRI report set forth
       the following findings:
                    “1. There are small full-thickness tears of the supraspinatus tendon.
                    2. There is severe tendinopathy of the infraspinatus tendon.
                    3. Small shoulder joint effusion and subacromial/subdeltoid bursal effusion.
                    4. Moderate osteoarthritis of the acromioclavicular joint.”
¶ 14       On February 3, 2014, claimant saw Dr. Izquierdo for the first time. His medical records
       reflect claimant complained of right shoulder pain and noted that the date of her injury was
       “December 2013 when she fell down the stairs at home.” Dr. Izquierdo reviewed the MRI of
       claimant’s right shoulder and diagnosed her with “[d]isorder of bursae and tendons in shoulder
       region” and a “[h]igh grade partial thickness supraspinatus tear.” Further, his office note
       contained the following opinion: “I do believe that all of their symptoms are directly related to
       the industrial injury they sustained on 1-18-14 while working for [the employer] as a Nurse.”
       Ultimately, Dr. Izquierdo recommended surgery for claimant and provided her with work
       restrictions of no lifting more than two pounds, no overhead lifting, and no repetitive pushing
       or pulling. Claimant testified the employer could not accommodate her modified-duty work
       restrictions.
¶ 15       On March 11, 2014, Dr. Izquierdo performed surgery on claimant in the form of a right
       shoulder arthroscopic rotator cuff repair, mini-open subpectoral biceps tenodesis, arthroscopic
       extensive debridement of the glenohumeral joint, arthroscopic subacromial decompression
       with anterior acromioplasty. After surgery, he prescribed the use of a sling and a course of
       physical therapy. During a follow-up visit on April 21, 2014, Dr. Izquierdo recommended
       continued physical therapy but found claimant could stop using the sling. Further, he found
       claimant could return to light-duty work if available.

                                                   -4-
¶ 16       Claimant testified that during physical therapy, she hit a plateau and her range of motion
       was not improving. During a follow-up visit, on May 19, 2014, Dr. Izquierdo noted claimant
       was doing slightly better than her last visit and but had complaints of pain and stiffness. He
       recommended continued physical therapy and that claimant start a “CPM chair” to help with
       her range of motion. On July 14, 2014, he gave claimant an injection in the glenohumeral joint
       of her right shoulder. On October 16, 2014, claimant saw Dr. Izquierdo for the last time and he
       released her to return to full-duty work with no restrictions. Claimant testified she did not
       return to work for the employer, however, because her “job was terminated.”
¶ 17       At arbitration, a letter authored by Dr. Izquierdo on October 27, 2014, was submitted into
       evidence by the employer. In the letter, Dr. Izquierdo answered specific questions posed to him
       by claimant’s counsel regarding her condition. The letter stated as follows:
                   “3. Did the work injury of January 18, 2014[,] while continuously lifting and
               readjusting a patient at work cause or contribute to [claimant’s] condition of ill being?
                   Answer: The difficulty here is that [claimant] reported a fall in December of 2013
               *** and subsequently then reported a worsening of symptoms while lifting a patient in
               the hospital on January 18, 2014. Certainly, if she would have had a partial thickness
               rotator cuff tear or a partial injury to the tendon, could she have aggravated it or
               completed it while boosting a patient repeatedly over an entire shift? It is a possibility,
               although certainly not definitive.
                   4. Based on your opinion, do you believe that the work injury she sustained on
               January 18, 2014[,] caused her condition which required surgical intervention?
                   Answer: Again, this is difficult. [Claimant] sustained a fall in December, which
               was documented in the medical history. She then reports worsening of symptoms in
               January. It is very difficult to know whether she would have required surgical
               intervention regardless of aggravating the shoulder at work or if she worsened the
               condition at work. It is certainly plausible to consider that if she had a partial injury to
               the rotator cuff or a small tear, that she gradually made it larger through repetitive
               hoisting of a patient and lifting of a patient, although it is very difficult to confirm this,
               as well.
                   5. Is the mechanism of injury she reported on January 18, 2014[,] of lifting and
               re-adjusting the patient consistently over a work shift consistent with her biceps tendon
               pathology and rotator cuff tear?
                   Answer: As a 52-year-old female, her tissue and bone quality is very reasonable. It
               would be very difficult to just repetitively cause that type of pathology over a 12[-]hour
               shift. Now, if she had a small rotator cuff tear or a high grade partial thickness rotator
               cuff tear, could she have completed that while hoisting and lifting the patient? The
               answer is yes, possibly, however in my opinion, she probably would have a moment in
               time while she was lifting that the pain got worse and that needs to be delineated from
               the patient.
                   6. Is *** your opinion [that claimant’s] condition of *** ill being was caused by her
               work injury based on the fact that she was working full duty without restrictions up
               until the work injury and has been unable to work as a floor nurse since then?
                   Answer: The difficulty here is the history. [Claimant] reports two specific
               traumatic events or difficulties; one which was the fall down the stairs, which is a


                                                     -5-
                higher energy injury, and the second which is a repetitive insult over a 12[-]hour shift. I
                cannot give you an answer. My opinion is that ***, unless there is one moment or a
                specific point in time where she felt pain worse than others, where there is an acute
                injury, it is unlikely that she were to tear her rotator cuff completely just moving a
                patient over a 12 hour shift because of repetitive issues.
                    However, if she were to have already had a rotator cuff tear, could she have
                worsened that by lifting a patient? The answer is yes. In theory, she could have
                gradually propagated the tear and made it slightly larger, or in fact completed a high
                grade partial thickness tear. *** Certainly, this is not a clear cut case and more detail[s]
                from [claimant] regarding the type of injury that she sustained while moving that
                patient are necessary.”
¶ 18        At arbitration, claimant submitted Dr. Izquierdo’s deposition into evidence. The deposition
       was taken November 11, 2014, with claimant in attendance. Dr. Izquierdo testified he was an
       orthopedic surgeon and that he concentrated his practice on shoulder injuries. He described his
       treatment of claimant, stating he reviewed both claimant’s MRI films and the MRI report. He
       determined claimant had a “high grade partial thickness rotator cuff tear of the supraspinatus
       tendon without retraction,” which he described as “essentially, a near complete tear of the
       supraspinatus tendon.”
¶ 19        Dr. Izquierdo acknowledged rendering an opinion on February 3, 2014, which causally
       related claimant’s symptoms to her work injury. He testified he based that opinion on
       claimant’s report of symptoms that worsened after working. Dr. Izquierdo also testified as
       follows regarding the issue of causal connection:
                “So the [question] is—is did she tear her rotator cuff while moving a patient or did she
                tear her rotator cuff at the—at the fall in December of 2013, and the answer is I—I can’t
                answer that, all right, no—nobody knows. What I do know is that she was working
                full-time, she went to lift a patient, and her symptoms got worse. So could she have
                already had a tear that she aggravated *** that made her symptomatic enough to seek
                treatment, the answer is yes. Could she have torn her rotator cuff at the time of the fall,
                yes. But again, she was asymptomatic enough to be able to work ***, and I don’t have
                documentation of the specific injury, but following a specific work day, she reported to
                be unable to work anymore. And from that standpoint, could she have worsened the
                tear, the answer is yes, although I—I can’t—without having a pre-MRI and a
                post-MRI, there’s not [sic] way to answer that.”
       On examination by claimant’s counsel, Dr. Izquierdo agreed that claimant’s work on January
       18, 2014, “could have been a cause” of her right shoulder injury.
¶ 20        On examination by the employer’s counsel, Dr. Izquierdo acknowledged that a fall down
       stairs “on an outstretched arm” was a typical cause of a rotator cuff tear. He stated other causes
       for such an injury were falls, motor vehicle accidents, or a “lifting event.” He described a
       lifting event as occurring when a person tried to lift something that overpowered the person’s
       ability. Dr. Izquierdo asserted that the lifting did not necessarily have to be above shoulder
       level and could include anything “that would require you to drive your arms upward.” He
       stated that, depending on arm position, “anything from below, pulling up could certainly”
       cause a rotator cuff tear.
¶ 21        Dr. Izquierdo agreed that claimant’s fall in December 2013 could have caused her rotator
       cuff tear. Further, he acknowledged that he did not know when claimant returned to work after

                                                     -6-
       her December 2013 fall. Also, the following colloquy occurred between the employer’s
       counsel and Dr. Izquierdo:
                     “Q. Now you indicated just a few minutes ago that lifting could cause a rotator cuff
                tear if there is an overload of the rotator cuff, is that correct?
                     A. Correct. So if you have a moment in time when there’s a specific injury while
                lifting, absolutely, that could be a cause for a rotator cuff tear.
                                                      ***
                     Q. But it has to be of a significant load, is that correct?
                     A. Correct. So and—and not just a significant load, most people would recognize a
                moment in time when they went to lift something, and they would feel—they would
                feel a—a sharp pain or an immediate symptom.
                     Q. Okay. And in your history from your patient, did she give you a history of a
                sharp pain or symptom while doing this activity[?]
                     A. I don’t have any—I have a repetitive lifting issue, so in that—and I think that’s
                one of—one of the difficulties in this, right, is that we have two potential causes. So no,
                I don’t have a specific moment in time where she had symptoms.”
       Dr. Izquierdo agreed that he could not say with medical certainty that lifting at work in January
       2014 was “[t]he cause” of claimant’s rotator cuff tear.
¶ 22       Dr. Izquierdo went on to testify that someone with a rotator cuff tear would have symptoms
       if he or she used the shoulder and put overload or strain on the rotator cuff. He stated there were
       “a myriad of things that [could] cause *** worsening pain with rotator cuff pathology.”
       However, there were also individuals with such injuries who were asymptomatic. Dr.
       Izquierdo stated that “with the rotator cuff tear, every time you move your arm, pick up your
       arm, use your arm you could, theoretically, propagate the tear.” Additionally, he agreed that
       there was “nothing in [his] record to show that [claimant’s] lifting at work accelerated the
       underlying condition of the rotator cuff,” rather than “just [bringing] about *** increased
       symptoms.”
¶ 23       Dr. Izquierdo testified he would correct the causation opinion from his February 3, 2014,
       office note that “all” of claimant’s symptoms were directly related to her January 18, 2014,
       work activities by removing the word “all” and saying “her symptoms were worse because of”
       her work activities. He agreed that, in finding claimant’s symptoms were worse, he relied on
       the history provided by claimant. Dr. Izquierdo ultimately agreed, however, that he could not
       state with any medical certainty that claimant’s January 2014 work activities “changed” her
       rotator cuff tear. On further questioning by the employer’s counsel, Dr. Izquierdo testified he
       was of the opinion that it would be difficult to repetitively cause the type of pathology claimant
       had over a 12-hour shift. He stated it was “possible” that she could have completed a partial
       tear while hoisting or lifting a patient but that he could not reach such an opinion with a
       reasonable degree of medical certainty. Dr. Izquierdo indicated, however, he could reach such
       an opinion with a different history, stating as follows: “[I]f I would have had a history, a
       moment in time where she said, ‘oh my god, at 2:15, I lifted this lady, and my arm hurt
       substantially more,’ some—‘Now I can’t pick up my arm,’ that’s a different history, right, but
       I don’t have that history.” Further, he emphasized that “if there was a reported and documented
       moment or incident in time *** [claimant] could have made [her rotator cuff tear] bigger.”



                                                    -7-
¶ 24        The record further reflects that on April 22, 2014, claimant was examined by Dr. Prasant
       Alturi, an orthopedic surgeon, at the employer’s request. Dr. Alturi authored a report regarding
       his examination that was submitted at arbitration. He noted claimant provided a history of
       injuring her right shoulder on January 18, 2014, while working as a floor nurse. Claimant
       asserted she was required to constantly move and reposition a patient and that she “ ‘kept
       aggravating it, boosting her up.’ ” According to Dr. Alturi, claimant acknowledged having a
       “prior shoulder injury in mid-December 2013,” which occurred when she “ ‘missed a step’ at
       home.” He noted claimant had been sore since her fall at home but that she described her
       symptoms as being “minimal” by the date of her alleged work accident.
¶ 25        Dr. Alturi’s impression was that claimant suffered a right rotator cuff tear that was
       surgically repaired. In his report, he provided an opinion that claimant’s right shoulder
       condition was not causally related to her work activities. He stated as follows:
                “[Claimant] indicated that her symptoms were due to repetitively assisting with the
                positioning of one of her patients at work. She indicated that all of these activities were
                done with her arms below shoulder level while she was trying to reposition the patient.
                There was no impact or sudden load to the upper extremities. There was no overhead
                lifting. These types of activities could not have caused [claimant’s] right shoulder
                rotator cuff tear. These types of activities could not have caused any aggravation of a
                right shoulder rotator cuff tear. [Claimant’s] right shoulder rotator cuff tear is more
                plausibly attributable to the incident when she fell while on a staircase at home. This is
                consistent with the clinical documentation as well as within her clinical findings.”
¶ 26        Dr. Alturi’s deposition was taken on December 10, 2014, and submitted into evidence at
       arbitration. He testified consistently with his report and opined claimant’s right rotator cuff
       tear was not causally related to her January 2014 work activities. Dr. Alturi noted claimant
       reported performing repetitive activities at work and demonstrated the position of her upper
       extremities while performing those activities. He noted claimant did not report any impact to
       her upper extremities while at work, “any sudden load to her upper extremities” while at work,
       or any overhead exposure associated with lifting or forceful use of her upper extremities.
       Rather, Dr. Alturi opined that claimant’s condition was most “consistent with a traumatic
       rotator cuff tear from a fall that was painful” he stated it was likely claimant then felt pain
       while performing activities at work and at home. Further, he stated it was “not possible to get a
       full thickness rotator cuff tear, or even aggravate a full thickness rotator cuff tear with the type
       of activities [claimant] described.”
¶ 27        Dr. Alturi disagreed with Dr. Izquierdo’s opinion that lifting activities below the shoulder
       could damage the rotator cuff. He stated it was not plausible to damage the rotator cuff in such
       a way because “when the arms are below shoulder level the rotator cuff is not really
       contributing in any meaningful fashion to the application of force.” During examination by the
       employer’s counsel, Dr. Alturi clarified that his opinion regarding arm position concerned
       “activity related damage to the rotator cuff” rather than “a traumatic rotator cuff injury.”
¶ 28        On examination by claimant’s counsel, Dr. Alturi testified it was his understanding that
       claimant continued working full duty for the employer without accommodations or restrictions
       after her December 2013 fall and prior to January 18, 2014. It was also his understanding that
       claimant was unable to work after January 18, 2014. Further, he acknowledged that there were
       ways that claimant could have completed a small or partial rotator cuff tear when hoisting or
       lifting a heavy patient. However, he did not believe that is what occurred in claimant’s case

                                                    -8-
       based in large part on the way she described that she was adjusting her patient. Dr. Alturi
       admitted that if his history was incorrect his opinion could change.
¶ 29        On February 17, 2015, the arbitrator issued his decision in the matter, finding claimant
       sustained work-related injuries arising out of and in the course of her employment on January
       18, 2014, and awarding her 343/7 weeks’ TTD benefits and medical expenses. The arbitrator
       relied on Dr. Izquierdo’s opinions over those provided by Dr. Alturi and found that even if
       claimant injured her right shoulder in December 2013, “the activity she reported at work on
       January 18, 2014[,] unquestionably increased whatever symptoms she was having as a result
       thereof and caused her to seek medical care.”
¶ 30        On March 16, 2016, the Commission reversed the arbitrator’s decision and denied claimant
       compensation under the Act. It found claimant failed to prove she sustained an accident arising
       out of and in the course of her employment on January 18, 2014, or that her current condition
       of ill-being was causally related to her employment. In so holding, the Commission determined
       claimant was not credible. It also found that both Dr. Izquierdo and Dr. Alturi essentially
       agreed that the history and mechanism of injury claimant described prior to the date of
       arbitration was not a reasonable or likely cause of her shoulder condition of ill-being. The
       Commission concluded that the evidence, instead, “support[ed] Dr. Alturi’s belief that
       subsequent to the fall at home, [claimant] was most likely experiencing right shoulder
       symptoms outside of and unrelated to her work duties prior to January 18, 2014.”
¶ 31        Claimant sought judicial review of the Commission’s decision with the circuit court of
       McHenry County. On March 8, 2017, the court reversed the Commission’s decision, finding it
       was against the manifest weight of the evidence. It ordered the arbitrator’s decision reinstated.
¶ 32        This appeal followed.

¶ 33                                            II. ANALYSIS
¶ 34       Initially, we note that, in her appellee’s brief, claimant argues the employer’s appeal should
       be dismissed for a lack of appellate jurisdiction. She argues that the signature of the employer’s
       counsel that appears on its notice of appeal does not match counsel’s signature on another
       document in the record. Therefore, she maintains that the notice of appeal was not properly
       signed by the employer’s counsel and a jurisdictional requirement is lacking. We note,
       however, that claimant previously filed a motion to dismiss the employer’s appeal and raised
       this same jurisdictional argument. On June 29, 2017, this court denied her motion. Thus, her
       claim has been addressed and found to be without merit. We adhere to our previous decision on
       the matter and decline to further consider it.
¶ 35       As to the merits of the appeal, the employer argues the Commission’s finding that claimant
       failed to prove a compensable, work-related injury was supported by the record and not against
       the manifest weight of the evidence. After reviewing the record, we agree with the employer’s
       argument and find the circuit court erred by reversing the Commission’s decision.
¶ 36       “To obtain compensation under the Act, a claimant bears the burden of showing, by a
       preponderance of the evidence, that he has suffered a disabling injury which arose out of and in
       the course of his employment.” Sisbro, Inc. v. Industrial Comm’n, 207 Ill. 2d 193, 203, 797
       N.E.2d 665, 671 (2003). The “in the course of employment” phrase “refers to the time, place
       and circumstances surrounding the injury” and, to be compensable, an injury “generally must
       occur within the time and space boundaries of the employment.” Id. “The ‘arising out of’


                                                   -9-
       component is primarily concerned with causal connection” and is satisfied by a showing “that
       the injury had its origin in some risk connected with, or incidental to, the employment so as to
       create a causal connection between the employment and the accidental injury.” Id.
¶ 37        In cases involving a preexisting condition of ill-being, recovery depends upon “the
       employee’s ability to show that a work-related accidental injury aggravated or accelerated the
       preexisting disease such that the employee’s current condition of ill-being can be said to have
       been causally connected to the work-related injury and not simply the result of a normal
       degenerative process of the preexisting condition.” Id. at 204-05. Ultimately, an “[a]ccidental
       injury need not be the sole causative factor, nor even the primary causative factor, as long as it
       was a causative factor in the resulting condition of ill-being.” (Emphasis in original.) Id. at
       205.
¶ 38        Here, the parties first disagree on the appropriate standard of review by this court. The
       employer maintains that the Commission’s decision should not be overturned unless it is
       against the manifest weight of the evidence while claimant argues that a clearly erroneous
       standard of review applies. We agree with the employer.
¶ 39        “As a general rule, the question of whether an employee’s injury arose out of and in the
       course of his employment is one of fact for the Commission.” Bolingbrook Police Department
       v. Illinois Workers’ Compensation Comm’n, 2015 IL App (3d) 130869WC, ¶ 38, 48 N.E.3d
       679; see also Sisbro, 207 Ill. 2d at 205 (“Whether a claimant’s disability is attributable solely to
       a degenerative process of the preexisting condition or to an aggravation or acceleration of a
       preexisting condition because of an accident is a factual determination to be decided by the
       Industrial Commission.”). On review, the Commission’s determinations on factual matters
       will not be disturbed unless they are against the manifest weight of the evidence. Bolingbrook
       Police Department, 2015 IL App (3d) 130869WC, ¶ 38. “A decision is against the manifest
       weight of the evidence only if an opposite conclusion is clearly apparent.” Id.
¶ 40        Further, “[i]n resolving questions of fact, it is within the province of the Commission to
       assess the credibility of witnesses, resolve conflicts in the evidence, assign weight to be
       accorded the evidence, and draw reasonable inferences from the evidence.” Hosteny v. Illinois
       Workers’ Compensation Comm’n, 397 Ill. App. 3d 665, 674, 928 N.E.2d 474, 482 (2009).
       “The relevant inquiry is whether the evidence is sufficient to support the Commission’s
       finding, not whether this court or any other might reach an opposite conclusion.” Westin Hotel
       v. Industrial Comm’n, 372 Ill. App. 3d 527, 538-39, 865 N.E.2d 342, 353 (2007).
¶ 41        In certain cases, a clearly erroneous standard of review has been applied where the issue
       presented on appeal contained a mixed question of law and fact. City of Belvidere v. Illinois
       State Labor Relations Board, 181 Ill. 2d 191, 205, 692 N.E.2d 295, 302 (1998). “ ‘A mixed
       question is one involving an examination of the legal effect of a given set of facts, that is,
       where the facts and law are established and the issue is whether the facts satisfy a certain
       statutory standard.’ ” Dodaro v. Illinois Workers’ Compensation Comm’n, 403 Ill. App. 3d
       538, 544, 950 N.E.2d 256, 261 (2010) (quoting Western & Southern Life Insurance Co. v.
       Edmonson, 397 Ill. App. 3d 146, 151, 922 N.E.2d 1133, 1139 (2009)).
¶ 42        Here, the relevant underlying facts have not been “established” and are very much in
       dispute. Thus, we are not simply examining the legal effect of a given set of facts but, instead,
       considering the Commission’s resolution of disputed facts, including the manner in which it
       resolved evidentiary conflicts and assessed witness credibility. Thus, the appropriate standard
       of review in this case is the manifest-weight-of-the-evidence standard.

                                                    - 10 -
¶ 43       Additionally, we find that the clearly erroneous standard is inapplicable when reviewing
       decisions of the Commission. In Belvidere, 181 Ill. 2d at 205, our supreme court first applied
       the clearly erroneous standard to judicial review of an administrative agency’s decision.
       However, unlike this case, Belvidere involved an order of the Illinois State Labor Relations
       Board (Board) under the Illinois Public Labor Relations Act (5 ILCS 315/1 to 28 (West 2012)).
       Belvidere, 181 Ill. 2d at 204. Further, the Board’s decision in that case was governed by the
       Administrative Review Law. Id. (citing 735 ILCS 5/3-110 (West 1994)). We note that the
       Administrative Review Law does not apply in the context of a workers’ compensation
       proceeding. Wal-Mart Stores, Inc. v. Industrial Comm’n, 324 Ill. App. 3d 961, 966, 755 N.E.2d
       98, 102 (2001) (“The Act clearly does not adopt the Administrative Review Law.”). Thus, this
       case is procedurally distinguishable from Belvidere.
¶ 44       Moreover, even after Belvidere our supreme court has continued to apply only the
       manifest-weight-of-the-evidence and de novo standards of review in workers’ compensation
       cases. In Johnson v. Illinois Workers’ Compensation Comm’n, 2011 IL App (2d) 100418WC,
       ¶ 18, 956 N.E.2d 543, we expressly noted that the “supreme court has never applied [the
       clearly erroneous standard] to an appeal involving a decision of the Workers’ Compensation
       Commission.” That statement remains true today. See The Venture—Newberg-Perini, Stone &
       Webster v. Illinois Workers’ Compensation Comm’n, 2013 IL 115728, ¶ 14, 1 N.E.3d 535
       (recognizing only the application of manifest-weight and de novo standards when reviewing
       decisions of the Commission).
¶ 45       To support her contention that the clearly erroneous standard should apply in this case,
       claimant cites this court’s decision in Dodaro, 403 Ill. App. 3d at 545, wherein we employed
       the clearly erroneous standard when reviewing a decision of the Commission. However, as
       support for applying that standard in Dodaro, we relied on case authority outside of the
       workers’ compensation framework, which dealt with decisions from administrative agencies
       other than the Commission. Id. As a result, we decline to follow that decision. Further, we
       emphasize that, unless and until the supreme court directs otherwise, we continue to apply only
       the manifest-weight-of-the-evidence and de novo standards of review when reviewing
       decisions of the Commission.
¶ 46       We now turn to the merits of the employer’s appeal. Here, in finding a non-compensable
       injury, the Commission first determined that both parties’ medical experts “largely agree[d]
       that the history and mechanism of injury described by [claimant was] not a reasonable or likely
       cause of the right shoulder condition surgically treated by Dr. Izquierdo.” This finding is
       supported by the record. As noted by the Commission, prior to testifying at arbitration,
       claimant repeatedly and consistently described a repetitive-trauma type work injury. Dr. Alturi
       opined claimant’s right shoulder injuries were most “consistent with a traumatic rotator cuff
       tear from a fall that was painful.” He did not believe it was possible for claimant to have caused
       or aggravated her rotator cuff tear with the type of work activities she described to him, which
       involved constantly moving and repositioning a patient.
¶ 47       Additionally, although Dr. Izquierdo initially offered an opinion that causally related
       claimant’s right shoulder and arm condition to her work for the employer, he later significantly
       qualified that opinion both in his October 2014 letter and during his deposition. Dr. Izquierdo
       acknowledged that claimant’s December 2013 fall could have caused her rotator cuff tear and
       agreed that he could not state with “medical certainty” that her January 18, 2014, work
       activities either “caused” or “changed” her condition. Importantly, he opined that it would be

                                                   - 11 -
       difficult to cause the type of pathology that claimant had simply by repetitive movement over a
       12-hour shift. Further, although he stated it was possible for claimant to aggravate such an
       injury while hoisting or lifting a patient, he would have expected a different history than the
       repetitive-trauma type history that claimant reported to him. Specifically, Dr. Izquierdo
       testified he would expect “a moment in time where she said, ‘oh my god, at 2:15, I lifted this
       lady, and my arm hurt substantially more.’ ”
¶ 48       In providing his opinions, Dr. Izquierdo reiterated several times that “if there was a
       reported and documented moment or incident in time *** [claimant] could have made [her
       rotator cuff tear] bigger.” However, he also repeatedly stated that he was never provided with
       such a history by claimant. As a result, Dr. Izquierdo could not offer an opinion on causation
       based on a reasonable degree of medical certainty.
¶ 49       Moreover, to the extent Dr. Izquierdo’s opinion on causation could be construed as
       supporting the existence of a causal connection, we note his opinion was based on the history
       provided to him by claimant, whom the Commission found was not credible. The
       Commission’s credibility determination is also supported by the record.
¶ 50       The Commission first found claimant was not credible regarding her December 2013 fall at
       home. It noted that although claimant tried to minimize the fall when testifying at arbitration,
       stating that she merely missed a single step, fell to her buttocks, and “bumped” her right
       shoulder, it was nevertheless significant enough that symptoms in claimant’s right upper
       extremity continued to bother her one month later. The record supports this finding by showing
       claimant contacted Dr. Izquierdo’s office to schedule an appointment regarding her right
       shoulder on January 15, 2014, three days prior to her alleged work accident. As noted by the
       Commission, Dr. Izquierdo was an orthopedic surgeon who specialized in shoulder treatment.
       Further, Dr. Izquierdo’s records do not support claimant’s contention at arbitration that her
       December 2013 fall was only a minor incident. Contrary to claimant’s testimony that she
       missed a step, medical records indicate claimant reported to Dr. Izquierdo’s office that she
       “fell down the stairs in her home.” Further, an MRI scan was prescribed “due to the traumatic
       nature of the initial injury.”
¶ 51       Second, the Commission also found claimant was not credible because, contrary to her
       testimony at arbitration, neither her accident report nor the medical histories she provided
       delineated “a specific episode of sudden or significant pain while lifting a particular patient on
       January 18, 2014.” The evidence at arbitration supports this finding, showing claimant’s first
       report of an “oh wow” or “oh boy” moment of experiencing symptoms was while testifying at
       arbitration. Her arbitration testimony also occurred after claimant attended Dr. Izquierdo’s
       deposition and heard him describe the importance of such a specific painful moment in time
       relative to claimant’s condition of ill-being. As the Commission found, claimant’s “subsequent
       testimony at arbitration gives a strong indication that an effort was made to closely conform to
       [Dr. Izquierdo’s] reasoning in order [to] show causation.”
¶ 52       On appeal, claimant responds to the employer’s arguments and the Commission’s finding
       of no compensable injury by arguing that the Commission failed to properly consider that she
       worked full-duty without restrictions after her December 2013 fall but was unable to continue
       working following her January 2014 work accident. She argues that “ ‘[a] chain of events
       which demonstrates a previous condition of good health, an accident, and a subsequent injury
       resulting in disability may be sufficient circumstantial evidence to prove a causal nexus
       between the accident and the employee’s injury.’ ” Shafer v. Illinois Workers’ Compensation

                                                   - 12 -
       Comm’n, 2011 IL App (4th) 100505WC, ¶ 39, 976 N.E.2d 1 (quoting International Harvester
       v. Industrial Comm’n, 93 Ill. 2d 59, 63-64, 442 N.E.2d 908, 911 (1982)). We do not disagree
       that such circumstantial evidence can support the existence of a causal connection. However,
       in this case, the Commission determined claimant’s descriptions of both her initial injury and
       her condition of ill-being prior to her alleged work accident were not credible. As set forth
       above, the Commission’s credibility determinations were supported by the record.
¶ 53       Further, in reaching its decision, the Commission pointed out that claimant worked
       “significantly less than her usual part-time schedule during the period between mid-December
       2013[,] and January 18, 2014.” Although claimant argues that factual finding was erroneous,
       claimant’s own testimony at arbitration supports the Commission’s decision. Specifically,
       claimant testified to only three specific days that she worked during the relevant time period
       between her fall at home and her alleged January 18, 2014, work accident.
¶ 54       Claimant also argues that the wage statement submitted by the employer contradicts the
       Commission’s finding regarding the number of days she worked and, instead, shows she
       continued to perform full-duty work after her December 2013 fall. Initially, we note that the
       wage statement at issue covers only up to January 4, 2014, and, thus, it is not representative of
       the entire time period between claimant’s fall at home and her alleged work accident.
       Additionally, the wage statement demonstrates only the total number of hours for which
       claimant was compensated by the employer and not the total number of hours claimant spent
       performing her regular, physical job duties. Again, claimant acknowledged during her
       arbitration testimony that there were times of “low census,” during which she would be
       compensated for being on-call at home rather than performing her regular work duties as a
       floor nurse. Given the evidence presented, the Commission could reasonably infer that
       claimant worked less than her usual part-time schedule during the relevant time frame.
¶ 55       Here, the record contains sufficient support for the Commission’s decision, thus an
       opposite conclusion from that reached by the Commission is not clearly apparent. As a result,
       the Commission’s finding that claimant failed to prove a compensable injury was not against
       the manifest weight of the evidence.

¶ 56                                III. CONCLUSION
¶ 57     For the reasons stated, we reverse the circuit court’s judgment and confirm the
       Commission’s decision.

¶ 58      Circuit court’s judgment reversed; Commission’s decision confirmed.




                                                  - 13 -